United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 19-2422
                          ___________________________

                               United States of America

                          lllllllllllllllllllllPlaintiff - Appellee

                                             v.

                                  Rashad Yasin Davis

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                      Appeal from United States District Court
                           for the District of Minnesota
                                   ____________

                           Submitted: December 10, 2019
                             Filed: December 13, 2019
                                   [Unpublished]
                                  _____________

Before STRAS, WOLLMAN, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

       Rashad Davis appeals from the below-Guidelines prison term imposed by the
district court1 following his plea of guilty to criminal damage to property under a plea


      1
      The Honorable Nancy E. Brasel, United States District Judge for the District
of Minnesota.
agreement containing an appeal waiver. His counsel has moved to withdraw and has
filed a brief under Anders v. California, 386 U.S. 738 (1967), challenging the
reasonableness of the sentence.

       Having conducted a de novo review, we conclude that the appeal waiver is
valid, enforceable, and applicable in the circumstances of this appeal. See United
States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (de novo review of validity and
applicability of appeal waiver); United States v. Andis, 333 F.3d 886, 889-92 (8th Cir.
2003) (en banc) (appeal waiver will be enforced if appeal falls within scope of waiver,
defendant knowingly and voluntarily entered into waiver and plea agreement, and
enforcement would not result in miscarriage of justice). We have also independently
reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), and have found no
non-frivolous issues. Accordingly, we dismiss the appeal, and we grant counsel’s
motion to withdraw.
                        ______________________________




                                         -2-